DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al., US 2018/0360567 in view of Chen et al., US 2013/0022255.
 	Regarding claim 1, Xue discloses a computer-implemented method of digitally segmenting teeth in a digital model (Abstract; methods for detecting the eruption state (e.g., tooth type and/or eruption status) of a target tooth), comprising: 
 	receiving a 3D digital model of patient scan data of at least a portion of a patient's dentition (para 0009-0018; receiving a 3D model of the patient’s teeth from an intraoral scanner); 
 	generating a generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)); 
 	labeling, using a first trained neural network, one or more regions of the automatically and accurately label the teeth of the 3D model, e.g., by numbering the teeth in a standard tooth numbering - primary erupted (or just “primary”), permanent partially erupted/un-erupted, and/or permanent erupted tooth (or just “permanent”); machine learning techniques may be used to form and apply a trained network (neural network - the labeled 3D model of the teeth); 
 	mapping one or more regions of the labeled 3D scan information may be standardized and/or normalized; machine learning techniques may be used to form and apply a trained network (neural network - the labeled 3D model of the teeth); and 
segmenting the labeled 3D digital model to provide a segmented 3D digital model (para 0015-0024, 0087-0093, 0110-0112, and 0150-0152; segmented version of the 3D scan representing a digital model of the patient's teeth; The segmentation engine(s) 160 may also be configured to segment the 3D dental mesh model of the dental arch into individual dental components, including segmenting the 3D dental mesh model into 3D mesh models of individual teeth).
 	Xue discloses claim 1 as enumerated above, but Xue does not explicitly disclose generating a panoramic image as claimed.
 	However, Chen discloses generate one or more panoramic views 140 from a dental CT volume 120 (para 0060-0066).
 	Therefore, taking the combined disclosures of Xue and Chen as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generate one or more panoramic views 140 from a dental CT volume 120 as taught by Chen into the invention of Xue for the benefit of providing a unfolded sub-volume which can be visualized as a stacked series of vertical slice images (Chen: para 0061).
 	Regarding claim 2, the method of claim 1, Xue in the combination further disclose comprising training the first trained neural network to label one or more regions of the panoramic image to provide a labeled panoramic image (para 0012-0018 and 0021-0024).
 	Regarding claim 3, the method of claim 1, Xue in the combination further disclose wherein the labeled 3D digital model comprises one or more uncertainty regions (para 0011-0018).
 	Regarding claim 4, the method of claim 1, Xue in the combination further disclose wherein the segmented 3D digital model comprises one or more individual tooth regions and a non-tooth region (para 0106).
 	Regarding claim 5, the method of claim 1, Xue in the combination further disclose wherein the first trained neural network comprises a first convolution neural network (para 0089).
 	Regarding claim 6, the method of claim 1, Xue in the combination further disclose wherein the first trained neural network comprises a semantic segmentation neural network (para 00087-0093).
 	Regarding claim 7, the method of claim 1, Xue and Chen in the combination further disclose wherein the first trained neural network comprises a YOLO neural network (Xue: para 0087-0093 and Chen: para 0102-0106).
 	Regarding claim 8, the method of claim 1, Xue in the combination further disclose wherein segmenting the 3D digital model comprises geometrically segmenting the labeled 3D digital model (para 0087-0093).
 	Regarding claim 9, the method of claim 8, Xue in the combination further disclose wherein the geometrically segmenting comprises curvature based segmentation (para 0031-0034 and 0116-0121).
 	Regarding claim 10, the method of claim 8, Xue in the combination further disclose wherein the geometrically segmenting comprises two point segmentation (para 0015-0018, 0075-0077, and 0087-0093).
 	Regarding claim 11, the method of claim 1, Chen in the combination further disclose wherein generating the panoramic image comprises: 
 	determining, using a second trained neural network, one or more digital tooth bounding regions corresponding to one or more digital teeth; connecting the one or more digital tooth bounding regions by a spline; sampling one or more spline points on the spline; determining one or more sampled digital surface points from the one or more sampled spline points; and determining one or more associated digital surface points corresponding to each sampled digital surface point (para 0060-0066; generate one or more panoramic views 140 from a dental CT volume 120 – Each vertical slice provides a panoramic image obtained at some depth within unfolded sub-volume 134 – user entries initialize a few nodes along an imaginary medial curve along the arch shape region in slice S1 – few nodes then become the starting points for a curve fitting algorithm, such as a spline fitting algorithm, for example, to form a first curve that fits or approximates the arch shape of the teeth region).
 	Regarding claim 12, the method of claim 11, Xue in the combination further disclose comprising determining a digital tooth bounding region center of each digital tooth bounding region, wherein connecting the one or more digital tooth bounding regions comprises connecting the digital tooth bounding region centers (para 0011-0016 and 0087-0097).
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 15, the method of claim 11, Chen in the combination further disclose wherein the each sampled digital surface point and its corresponding associated digital surface points comprise a column in the panoramic image (para 0060-0066 and 0080-0088).
 	Regarding claim 16, the method of claim 11, Xue in the combination further disclose wherein determining one or more associated digital surface points comprises: determining a sample depth point of each sampled digital surface point; and determining one or more digital surface points intersecting with one or more respective rays extending from the sample depth point at one or more inclination angles from an occlusion direction and within a sample plane, wherein the sample plane is orthogonal to the spline and the occlusion direction (para 0105-0109).
 	Regarding claim 17, the method of claim 11, Xue in the combination further disclose wherein the one or more inclination angles are within an inclination angle range, and wherein the inclination angle range is from -45 degrees to +45 degrees (para 0011-0018 and 0105-0109).
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.	
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ezhov et al., US 2020/0175681 discloses a method for constructing a panorama of teeth arch with elements of interest emphasized.
 	Chen et al., US 2013/0022252 discloses a method for forming a panoramic image from a computed tomography image volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665